Citation Nr: 0213051	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  96-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral median 
focal neuropathy at the wrist, claimed as numbness at the 
wrist, to include as secondary to the service-connected 
Crohn's disease.  

2.  Entitlement to an increased rating for the service-
connected Crohn's disease, status post terminal ileum 
resection, rated as 30 percent prior to February 2, 1999 and 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 RO decision which denied a 
rating in excess of 30 percent for the veteran's service-
connected Crohn's disease.  

In October 1997, the Board remanded the case to the RO for 
additional development. 

Subsequently, the RO granted a 50 percent rating for the 
service-connected Crohn's disease, effective on February 2, 
1999.  The veteran appealed the effective date for the 50 
percent rating, claiming that an earlier date was warranted.  
The RO issued him a Statement of the Case in July 2001 on the 
effective date issue, but the veteran failed to perfect his 
appeal by filing a substantive appeal.  However, the Board 
notes that the issue of a rating higher than 30 percent for 
this disability during the appeal period prior to February 2, 
1999 remains in appellate status.

This case also arises to the Board on appeal from a November 
2001 RO decision which denied service connection for 
bilateral median focal neuropathy at the wrist, claimed as 
numbness of the hands, to include as secondary to the 
service-connected Crohn's disease.  

The Board also notes that the veteran's representative in 
August 2002 has raised the issue of a total disability 
compensation rating based on individual unemployability (a 
TDIU rating).  However, this issue has not been developed by 
the RO, and it is referred there for further appropriate 
consideration. 

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.


REMAND

In the October 1997 remand, the Board directed the RO to 
afford the veteran a VA examination to assess the current 
severity of his Crohn's disease.  Such was subsequently 
accomplished in March 1999.  However, since that time private 
medical records in the file show that in April 1999 the 
veteran underwent gastrointestinal surgery (i.e., exploratory 
laparotomy, lysis of adhesions, distal ileum resection, large 
bowel segmental resection of the ascending colon) with a 
post-operative diagnosis of Crohn's disease, partial 
obstruction of distal ileum.  His condition at discharge was 
good but his prognosis was guarded.  The RO assigned the 
veteran a temporary 100 percent convalescent rating under 
38 C.F.R. § 4.30, effective April 1999 to June 1, 1999.  
There is, however, no evidence showing the severity of his 
service-connected condition after May 1999.  

It is the Board's judgment that an updated medical 
examination is in order to determine the current severity of 
the veteran's service-connected Crohn's disease.  In that 
regard, it is noted that he has initiated an appeal with 
respect to issues of a gastrointestinal nature, that is, 
service connection for duodenal ulcer, hiatal hernia, and 
gastritis, all claimed as secondary to the service-connected 
Crohn's disease or medications for it.  A VA examiner in 
March 1999 opined that these three claimed conditions were 
not manifestations of the veteran's Crohn's disease, but she 
did not furnish any supporting rationale for the decision.  
Thus, an updated medical examination should reflect all 
symptoms and clinical findings attributable solely to the 
veteran's Crohn's disease.   

Additionally, it is noted that the most recent VA outpatient 
treatment records in the claims file are dated in March 1999.  
In an October 2001 VA form, the veteran indicated that he 
continued to receive treatment for his Crohn's disease at the 
VA.  However, the RO has not attempted to obtain any of these 
updated treatment records.  An effort should be made to 
obtain any recent treatment records pertaining to his 
increased rating claim.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

In regard to the veteran's claim of service connection for 
bilateral median focal neuropathy at the wrist, the Board 
finds that a medical examination is in order to determine the 
nature and etiology of the claimed condition.  The veteran 
claims that he has numbness in his hands which is secondary 
to his Crohn's disease or medications for it.  A VA nerve 
conduction study report dated in January 2001 indicates that 
there was electrodiagnostic evidence suggestive of mild 
bilateral median focal neuropathy at the wrist.  There is no 
medical evidence in the file concerning the etiology of this 
type of neuropathy.  

It is noted that in an August 1996 decision the RO granted 
service connection for neuropathy of the lower extremities 
based in part on a VA medical opinion stating that the 
veteran's peripheral neuropathy, corroborated by nerve 
conduction studies, was considered etiologically related to 
the nutritional deficiencies related to the veteran's Crohn's 
disease, to medications for it, or a combination of both.  As 
there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for bilateral median focal neuropathy, 
and as the evidence of record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA 
neurological examination.  See the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002), and its 
implementing regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Also, in an April 1999 decision, the RO denied service 
connection for duodenal ulcer, hiatal hernia, and gastritis, 
all claimed as secondary to the service-connected Crohn's 
disease, including as a result of medications prescribed 
therefor.  The RO notified the veteran of its decision in a 
May 1999 letter.  In a statement, dated in January 2000 and 
recorded by the RO in March 2000, the veteran disagreed with 
this decision.  When there has been an initial RO 
adjudication of a claim and a timely notice of disagreement 
has been filed as to its denial (see 38 C.F.R. §§ 20.201, 
20.302(a)), thereby initiating the appellate process, the 
claimant is entitled to a Statement of the Case (SOC).  As an 
SOC addressing the service connection issues has not yet been 
issued in the present case, a remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  However, the 
revisions to the regulations do not provide for the Board's 
jurisdiction of an issue not yet addressed by the RO.  
Therefore, the Board has determined that remand of the issues 
of service connection for duodenal ulcer, hiatal hernia, and 
gastritis, all claimed as secondary to the service-connected 
Crohn's disease, is required.  It is also noted that it is 
the policy of the Board to remand issues such as has been 
presented in this case.  See Chairman's Memorandum 01-02-01, 
para. 9(c)(3) (Jan. 29, 2002), noting that Manlincon remands 
are one of the actions that must be accomplished at the RO 
level on account of current law requiring it.  

It is also the policy of the Board that where a Manlincon 
issue is inextricably intertwined with an issue before the 
Board, all issues requiring development would be remanded.  
See Chairman's Memorandum 01-02-01, para. 9(c)(6) (Jan. 29, 
2002).  Thus, in this case where the Manlincon issues are 
inextricably intertwined with the claim for an increased 
rating for the service-connected Crohn's disease, all issues 
to include the issue of service connection for bilateral 
median focal neuropathy at the wrist will be remanded to the 
RO.


Accordingly, the issue is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
Crohn's disease and bilateral median 
neuropathy for the period since March 
1999.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of all related medical 
records, to include medical records from 
the San Juan VA Medical Center.

2.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the current 
severity of his service-connected Crohn's 
disease, and a VA neurological 
examination to determine the current 
nature and etiology of bilateral median 
neuropathy.  The claims folder should be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations.  All indicated tests should 
be performed.  

The gastrointestinal examiner should note 
for the record all symptoms attributable 
solely to the veteran's service-connected 
Crohn's disease, particularly as they 
have affected the veteran's weight, state 
of nutrition, general health, and whether 
or not he is anemic.  If the veteran is 
found to have gastrointestinal symptoms 
unrelated to his Crohn's disease, the 
examiner should so state and 
differentiate the symptoms attributable 
to the Crohn's disease versus other 
gastrointestinal conditions.  The 
examiner should also furnish an opinion 
in regard to the degree of functional 
impairment caused by the veteran's 
Crohn's disease, including any impact on 
his employability.

The neurological examiner should furnish 
an opinion as to whether it is at least 
as likely as not that any bilateral 
median neuropathy is related to the 
veteran's service-connected Crohn's 
disease or any medication for such 
disease.  

3.  The RO should issue a Statement of 
the Case (SOC) to the veteran and his 
representative on the issues of service 
connection for duodenal ulcer, hiatal 
hernia, and gastritis, all claimed as 
secondary to the service-connected 
Crohn's disease.  The veteran must be 
advised of the time limit in which he can 
perfect an appeal to the Board on these 
issues by filing a substantive appeal.  
See 38 C.F.R. § 20.302.  If, and only if, 
an appeal is perfected on these issues, 
should they be certified to the Board for 
further appellate review.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
bilateral median focal neuropathy at the 
wrist, claimed as numbness at the wrist, 
to include as secondary to the service-
connected Crohn's disease, and to an 
increased evaluation for the service-
connected Crohn's disease, rated as 30 
percent during the period prior to 
February 2, 1999 and as 50 percent 
thereafter.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




